NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT Real Estate Fund NVIT Worldwide Leaders Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated June 20, 2011 to the Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Worldwide Leaders Fund At a Special Meeting of Shareholders of the NVIT Worldwide Leaders Fund (the “Fund”) held on June 20, 2011, a majority of the Fund’s shareholders voted to approve a Plan of Reorganization between the Fund and the NVIT International Equity Fund, each a series of the Nationwide Variable Insurance Trust, whereby the Fund would be merged into the NVIT International Equity Fund.Completion of the merger is anticipated to occur following the close of business on June 24, 2011. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
